PER CURIAM.
This is an appeal by the defendant, S. E. Corkhill and Associates, Inc., from an interlocutory order directing the filing of an accounting of all monies owed to the plaintiff, Allen L. Mayerson, as Receiver of Exchange Casualty & Surety Company, a Michigan insurance corporation.
The court has carefully considered the appeal papers, the briefs and oral argument of counsel for the parties. From such consideration we find no reversible error.
Affirmed.
WALDEN, C. J., and ANDREWS and CROSS, JJ., concur.